Citation Nr: 0817612	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-21 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disability.

2.  Entitlement to service connection for chronic headaches.

3.  Entitlement to service connection for a low back 
disability, claimed as secondary to the veteran's bilateral 
foot disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to April 
1983.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2008, the veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of the hearing is of record.  At the hearing the veteran 
submitted additional evidence to the Board and waived her 
right to have the evidence initially considered by the RO.  
See 38 C.F.R. § 20.1304 (2007).

The claims of service connection for bilateral foot 
disability and a low back disability are addressed in the 
REMAND that follows the order section of this decision.


FINDING OF FACT

A chronic headache disability was not present in service, and 
the veteran's current headaches are not etiologically related 
to service.


CONCLUSION OF LAW

Chronic headaches were not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that she submit any pertinent evidence in her 
possession, by letter mailed in March 2005 letter, prior to 
its initial adjudication of the claim.

Although the veteran was not provided notice with respect to 
the disability-rating or effective-date element of the claim 
until June 2006, after the initial adjudication of the claim, 
the Board finds that there is no prejudice to her in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for the headaches.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide earlier notice with respect to those elements of the 
claim was no more than harmless error.

The Board also notes that the veteran's service medical 
records and pertinent VA medical records have been obtained.  
Neither the veteran nor her representative has identified any 
outstanding, existing evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  The record also reflects that the veteran has 
been afforded an appropriate VA examination.  At the 
veteran's February 2008 hearing, her representative argued 
that her July 2005 VA neurology examination was inadequate; 
citing the report's reference to an incorrect mechanism of 
injury for the veteran's in service accident.  The Board 
finds that this error, whether typographical or otherwise, is 
not significant enough to render the report inadequate for 
adjudication purposes.  In this regard, the Board notes that 
the record reflects that the examiner performed a thorough 
review of the veteran's pertinent records and recognized that 
the veteran was struck on the head during service.  

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of the claim was insignificant and non 
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the claim.

General Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Service medical records show that the veteran was struck on 
the head by a cable in February 1982.  She complained of pain 
and headaches, but did not report nausea and did not lose 
consciousness.  Physical examination was negative for 
swelling or laceration and X-rays were negative.  The veteran 
was diagnosed with a contusion.  A follow up note from a few 
days later includes negative neurological findings and states 
that the veteran was alert and cooperative.  These notes 
address the veteran's request for stronger pain medication.  
The veteran was seen for treatment of other conditions later 
that month, and in April and May of 1982 as well.  She had no 
further complaints relating to her head injury during these 
visits.  The separation examination disclosed no pertinent 
abnormality.

The only post-service medical evidence of a headache disorder 
is the report of a July 2005 VA neurology examination 
provided in response to the veteran's claim.  The veteran 
informed the examiner that her headaches began one year prior 
to the examination.  Following the review of the claims 
folder and the examination of the veteran, the examiner's 
impression was likely tension-type headache, non prostrating 
in nature and unrelated to the February 1982 incident.  There 
is no contrary medical opinion.

Although the veteran might sincerely believe that her 
headaches are etiologically related to service head trauma, 
as a lay person, she is not competent to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In light of the absence of any medical evidence showing that 
the veteran was found to have a chronic headache disorder in 
service or until decades thereafter, the absence of any 
medical evidence linking her current headaches to service, 
and the aforementioned medical opinion against the claim, the 
Board must conclude that the preponderance of the evidence is 
against this claim.


ORDER

Entitlement to service connection for chronic headaches is 
denied.




REMAND

Service medical records indicate that the veteran was found 
to have asymptomatic pes planus on her entrance onto active 
duty.  In December 1979 the veteran complained of pain in her 
lower extremities.  In March 1982 the veteran complained of a 
history of swollen feet related to cold weather training.  
Status post cold injury was diagnosed.  A follow up 
outpatient note indicates the veteran complained of numbness 
in both feet and was advised to change shoe size.  

The Board notes that in July 2005, the veteran was afforded a 
VA examination to determine the nature and etiology of any 
current bilateral foot disability.  The examiner's impression 
was pes planus with mild plantar fasciitis, left greater than 
right.  The examiner opined that the pes planus was not 
caused by or the result of a service injury.  In support of 
this opinion, he noted that his review of the claims folder 
revealed no evidence of any specific injury of the veteran's 
feet.  

The Board has not found the foregoing examination report to 
be adequate for adjudication purposes.  In this regard, the 
Board notes that the examiner did not address the referenced 
in service medical records and did not address whether the 
veteran's pes planus was aggravated by her active service.  
Accordingly, the Board has concluded that further development 
of the record is in order before the Board decides this 
claim.  In addition, the Board will defer its decision on the 
veteran's low back claim because she is claiming that her low 
back disability is secondary to her bilateral foot 
disability.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present foot disability.  The claims 
folder with a copy of this remand must be 
made available to and reviewed by the 
examiner.  Any indicated studies should be 
performed.

Following the examination of the veteran 
and the review of the claims folder, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the veteran's pes planus 
permanently increased in severity during 
service and, if so, an opinion as to 
whether the increase in severity was 
clearly and unmistakably due to natural 
progress.

In addition, if the veteran is found to 
have any other chronic foot disorders, the 
examiner should provide an opinion with 
respect to each such disorder as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to her military 
service.

The examiner should specifically address 
whether the veteran has any current 
residuals of cold injury of either foot.

The supporting rationale for all opinions 
expressed must also be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  The RO or the AMC should then 
readjudicate the issues remaining on 
appeal.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the veteran and her 
representative should be issued a 
Supplemental Statement of the Case and 
afforded the requisite opportunity to 
respond before the case is returned to the 
Board.

By this remand, the Board intimates no opinion as to any 
ultimate outcome in this case.  No action is required of the 
appellant until she is otherwise notified but she has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


